          Case 2:21-mj-01292-LPL Document 4 Filed 06/17/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

               v.                                      Magistrate No. 21-1292
                                                       [UNDER SEAL]
 RANDY FRASINELLI


                             MOTION FOR ARREST WARRANT


               AND NOW comes the United States of America, by its attorneys, Stephen R.

Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Jeffrey R.

Bengel, Assistant United States Attorney for said District, and, pursuant to Rule 9 of the Federal

Rules of Criminal Procedure, respectfully moves the Court to issue an Order directing that an

Arrest Warrant be issued for the apprehension of defendant Randy Frasinelli, upon the grounds

that a criminal complaint has been returned in the above-captioned case charging the defendant

with violations of 18 U.S.C. § 1344(2).

                                                 Respectfully submitted,

                                                 STEPHEN R. KAUFMAN
                                                 Acting United States Attorney


                                          By:    /s/ Jeffrey R. Bengel
                                                 JEFFREY R. BENGEL
                                                 Assistant U.S. Attorney
                                                 DC ID No. 1018621
